Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000382
                                                         19-FEB-2015
                                                         08:19 AM



                           SCWC-13-0000382

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                         STATE OF HAWAI#I,
                   Petitioner/Plaintiff-Appellee,

                                 vs.

                       RICHARD P. SILVA, III,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-0000382; CR. NO. 11-1-0926)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on January 8, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, February 19, 2015.

Brian R. Vincent                /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson